Order entered September 22, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-00238-CV

    BRIAN POTASHNIK, SOUTHWEST HOUSING DEVELOPMENT
     COMPANY, INC., SOUTHWEST HOUSING MANAGEMENT
   CORPORATION, INC. A/K/A AND D/B/A SOUTHWEST HOUSING
   MANAGEMENT COMPANY, INC., AND AFFORDABLE HOUSING
               CONSTRUCTION, INC., Appellants

                                      V.

                    JEFFREY W. CARPENTER, Appellee

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-08-02072-E

                                     ORDER
               Before Justices Partida-Kipness, Nowell, and Evans

      Before the Court is appellee’s September 16, 2020 motion to amend our

August 27, 2020 judgment to include judgment against surety, U.S. Specialty

Insurance Company in the amount of $214,625.00 as reflected in the supersedeas

bond for Brian Potashnik, Southwest Housing Development Company, Inc. and

Affordable Housing Construction, Inc. We take judicial notice of the supersedeas
bond in the related mandamus file, In re Brian Potashnik, No. 05-19-01188-CV,

and GRANT the motion. See TEX. R. APP. P. 43.5 (when court of appeals affirms

trial court judgment, it must render judgment against surety on appellant’s

supersedeas bond for performance of judgment and for costs taxed against

appellant).

      We VACATE our August 27, 2020 judgment and will issue a new judgment

in accordance with our August 27, 2020 opinion and this order.


                                            /s/   DAVID EVANS
                                                  JUSTICE